DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Inventive Group I, claims 1-3, 5-9 and 11 in the reply filed on 12 January 2021 is acknowledged.
Claims 10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Non-Final Rejection

Priority
This application was filed on 13 December 2019 (published as US20200207736) and is a ‘371 national phase entry of international application PCT/CN2018/091268, filed on 14 June 2018 (published as WO2018228474) which claims priority to Chinese application CN201710454485.5, filed on 14 June 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
The IDS’s dated 04 March 2020 and 05 June 2020 have been received, entered and considered, a signed copy of each is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  
US20170298069 teaches compounds with structural features in common with those instantly claimed in a related kinase inhibition utility, see for example formula (IIb-2) on page 12.
US20080167345 is the US equivalent of a foreign document cited in the international search report and discloses the known compound “niraparib” referred to in the instant specification and various derivatives thereof, see formula I page 2.
WO2018192445 teaches polyclic compounds with the same PARP inhibitory utility as those instantly claimed and with structural features in common, see for example the compounds on page 6.
WO2012006958 teaches substituted indazole compounds with the same PARP inhibitory utility as those instantly claimed and with structural features in common, see example 7 on page 46, etc.
An office action in the priority Chinese application 201710454485.5 is listed for completeness.

Status of the Claims
Applicant’s claim amendment dated 12 January 2021 is acknowledged.
Claims 1-2, 8 and 11 are allowed.
Claims 3, 5-6 and 9 are objected to.
Claim 7 is rejected.
Claim 4 was canceled by the Applicant.
Claim Interpretation
The claimed “isomer thereof” is construed as referring only to stereoisomers, see page 2 of the restriction requirement dated 13 November 2020.
Claim 9 recites pairs of enantiomeric compounds obtained from racemic compounds 105-112 under particular HPLC chiral resolution conditions.  The specification describes that these conditions are used to separate the racemic compounds 105-112 into their isolated pure enantiomers.  The claim is drafted using “product-by-process” limitations and is not limited only to products obtained using the specified HPLC conditions. Any chiral compound, according to either of the two single isomers of each of formulae 105-112 is within scope of the claim, regardless of the method that is used to obtain it.  See MPEP 2113.

Claim Objections
[1] Claims 3, 5 and 6 are objected to over an informal issue.  The claims recite chemical formulae which are sub-generic to general formula I of independent claim 1, each of the formulae has an associated formula designation (“I-1”, “I-3” and “I-4”), however the body of the claims do not reference these designations. Claim 3 only states “wherein,” and lists formula I-1 and claims 5 and 6 state “wherein, the compound as shown in general formula I is as follows:” and list formula I-3 or I-4.  Claim 3 appears to be missing the text appearing after the wherein.  
For clarity and consistency the Examiner suggests that each of claims 3, 5 and 6 use the same language and refer to the formula designations, for example as follows:
“wherein, the compound as shown in general formula I is a compound according to formula I-1 [or I-3 or I-4 as appropriate] as follows:”

[2] Claim 9 is objected to over an apparent typographical error.  As currently written, the claim contains an extraneous “or,” after the “wherein” at line 4.  The “or,” appearing at the beginning of the phrase “or, the compound as shown in general formula I is obtained from compound 105 by…” should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the following limitation with respect to the compound as shown in general formula I as defined in claim 6: “the Ra is fluorine or deuterium”.
However, in claim 6, the Ra group is defined as “Ra is methyl, or fluorine”.  Therefore, there is a lack of proper antecedent basis in the claims for the alternate Ra is deuterium limitation set forth in claim 7.  Note that independent claim 1 also does not allow for Ra to be deuterium. This rejection can be overcome by removing the “or deuterium” limitation from claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to include all the limitations of the claim upon which it depends since it recites subject matter outside the scope of claim 6 from which it depends, see above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2018/187187, of record).  The cited subject matter is supported in the 62/481,144 priority document which was filed on 04 April 2017.
Claim 7 encompasses a compound of formula I-4, wherein R7a, R7b, R8, R9a, R9b and R9c are each hydrogen and Ra is deuterium.

    PNG
    media_image1.png
    170
    271
    media_image1.png
    Greyscale

Li teaches deuterated variants of the same general formula of “niraparib”.  See page 4, formula I at line 18 and the definitions for the various Y groups at the last 4 lines of page 4.

    PNG
    media_image2.png
    187
    355
    media_image2.png
    Greyscale

See claim 17 at page 54 which teaches a single deuterated niraparib compound wherein all of the Y groups are hydrogen except for Y13 which is a deuterium.  This is the same compound as that claimed.

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have prepared a mono-deuterated variant of niraparib, where the deuterium is at the instant Ra position.  Li teaches mono-deuteration at the various possible positions as a means to obtain useful variants.  The reference specifically suggests the instant variant in reference claim 17. A skilled artisan would find good reason in these teachings to provide for the instantly claimed mono-deuterated variant and would expect the compound to function the same or better than the parent hydrogen compound.

Allowable Subject Matter
Claims 1-2, 8 and 11 have been indicated as allowable.  Independent claim 1 is directed to niraparib variant compounds which require in particular that a substituent is present at the 3-position of the piperidine ring: 
“Ra is selected from fluorine, substituted or unsubstituted C1-6 alkyl or substituted or unsubstituted cvcloalkvl”.
Furthermore, Applicant demonstrates that compounds with the required Ra piperidine substituent (example 23 or 24) have in vivo pharmacokinetic and efficacy potencies in relevant assays which represent improvements over the parent unsubstituted compound of niraparib, see pages 59-60 and 63 of the specification.
The closest prior art is represented by references teaching the known PARP inhibitor niraparib and substituted variants thereof.  
The Li (WO 2018/187187) reference cited above only teaches deuterated variants, all of which are outside the scope of instant claim 1, no other substitution is suggested therein and deuterium and hydrogen are generally considered to have approximately equal steric and electronic properties such that similar activities would reasonably be expected for such exchange.  However, fluorine, alkyl and cycloalkyl have significantly different electronic and/or steric properties than hydrogen such that similar activities would not necessarily be expected in the exchange of hydrogen with these groups.  
The Jones (J. Med. Chem. 2009, 52, 22, 7170–7185, IDS) and US20080167345 references teach various substitution on the niraparib skeleton at either the indazole or phenyl rings and provide no particular reason to add a substituent to the piperidine moiety, which is not modified in any way, in either reference.  
The Hu (WO2015051766, IDS) reference teaches modification of a piperidine moiety of a niraparib variant by adding a fused cyclopropane ring.  See example 1 at page 41, etc.  These compounds differ from the instantly claimed compounds since (i) the point of attachment of the phenyl to the piperidine ring is different and (ii) a fused ring substituent is not encompassed.  Additionally, Hu teaches that a fused pyrrolidine (example 33, page 52) is significantly more potent as a PARP inhibitor than the corresponding piperidine, in table 1 at pages 59-60.  
Thus, while substitution of the piperidine ring of the known PARP inhibitor niraparib, for example with a fluoro or methyl group, might be one of the types of modification that might be considered by one of ordinary skill in the art in medicinal chemistry studies, the prior art does not provide any particular reason to carry out the particular modification necessary to obtain a compound as claimed.  For example, the niraparib substitutions taught in the prior art are all in the other ring structures not the piperidine, and those related compounds that do have modified piperidines appear to have less potency than a corresponding pyrrolidine.  This demonstrates that there would be no reasonable expectation that modification of the piperidine ring of niraparib, according to the present claims, would lead to a compound with the same or better properties.  Applicant has however demonstrated that there are improvements in some properties through this exchange.
For at least these reasons the compounds of claim 1 are novel and non-obvious over the prior art of record.

Withdrawn Claims
Claims 10 and 12-20 are withdrawn and will be considered for rejoinder once all of the outstanding rejections of the elected invention are resolved.
In this regard, the Examiner makes the following remarks and suggestions in an effort to expedite prosecution.
Claims 12-13 and 17-18 each encompass within scope the prevention of diseases including cancer.  The Examiner suggests that Applicant consider deleting the “preventing” term to avoid potential issues with 112a enablement that may be associated with such preventing.
Claims 12-14 and 17-19 recite the term “administrating”.  The Examiner suggests alternate use of “administering” which term is more routinely used in method of treatment claims.
Composition claim 11 recites the phrase “a therapeutically effective amount of the compound” while such a phrase is absent from any of the method of treatment claims 12-20.  While this limitation might be considered inherent to the treatment the Examiner suggests it be included for clarity.
Claim 20 is at least confusing as presently written.  For example it is unclear whether the second “or, the pharmaceutical composition…” language requires the cancer limitations appearing at the beginning of the claim.  The Examiner suggests breaking it up into two separate claims analogous to claims 15-16.  Note that the total number of claims would be 20 since claim 4 was cancelled.

Proposed amendments to claims 12-14 and 17-20 and proposed new claim 21, incorporating the above suggestions, are listed below for clarity – the Examiner believes that this amendment or similar would allow for rejoinder and allowance of all the withdrawn claims once it is appropriate to do so:

12. (Currently Amended) A method for administering a therapeutically effective amount of the compound as shown in general formula I, the pharmaceutically acceptable salt thereof, the isomer thereof or the mixture form of the isomers, the solvate thereof, the polymorph thereof, the stable isotope derivative thereof or the prodrug thereof as defined in claim 1.

13. (Currently Amended) A method for administering a therapeutically effective amount of the compound as shown in general formula I, the pharmaceutically acceptable salt thereof, the isomer thereof or the mixture form of the isomers, the solvate thereof, the polymorph thereof, the stable isotope derivative thereof or the prodrug thereof as defined in claim 1.

14. (Currently Amended) A method for treating cancers or strengthening radiotherapy and/or chemotherapy on cancers treatment, comprising administering a therapeutically effective amount of the compound as shown in general formula I, the pharmaceutically acceptable salt thereof, the isomer thereof or the mixture form of the isomers, the solvate thereof, the polymorph thereof, the stable isotope derivative thereof or the prodrug thereof as defined in claim 1.
17. (Currently Amended) A method for administering a therapeutically effective amount of the pharmaceutical composition as defined in claim 11.

18. (Currently Amended) A method for administering a therapeutically effective amount of the pharmaceutical composition as defined in claim 11.

19. (Currently Amended) A method for treating cancers or strengthening radiotherapy and/or chemotherapy on cancers treatment, comprising administering a therapeutically effective amount of the pharmaceutical composition as defined in claim 11.

20. (Currently Amended) The method as defined in claim 19, wherein the cancers are selected from a solid tumor, acute or chronic leukemia, lymphoma, central nervous system cancer, brain cancer, hematogenous cancer, peritoneal cancer, gastric cancer, lung cancer, cancer lacking homologous recombination-dependent DNA double-strand break repair activity, and cancer with defective or mutant phenotype on BRCA-1 or BRCA2


21. (New) The method as defined in claim 19, wherein the pharmaceutical composition is used in combination with one or more than one other anticancer agents; the anticancer agents are selected from alkylating agents, platinum drugs, topoisomerase inhibitors, metabolic antagonists, alkaloids, antibody drugs, hormone anticancer agents, proteasome inhibitors, HDAC inhibitors, CDK inhibitors, VEGFR or EGFR inhibitors, m-TOR inhibitors, PI3K inhibitors, B-Raf inhibitors, PARP inhibitors, c-Met kinase inhibitors, ALK inhibitors, AKT inhibitors, ABL inhibitors, FLT3 inhibitors, PD-1 monoclonal antibodies or PD-L1 monoclonal antibodies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625